Title: Enclosure: François D’Ivernois’s Second Letter on the Genevan Revolution, 23 September [1794]
From: Ivernois, François d’
To: Jefferson, Thomas



EnclosureFrançois D’Ivernois’s Second Letter on the Genevan Revolution

London Septr. 23d. [1794]

The troubles in Geneva seem to take a less violent turn. The people begin to feel the stings of remorse and even to confess it; but they never can recede from the Revolutionary career upon which they have entered; and although they already lament the innocent blood they have spilt, they are incapable of renouncing the pleasure of plundering, with which they have been once gratified: and the confiscations still continue. For the same reason that our modern philosophers have untill now found it easier to study the springs of liberty operating on so small a scale as that of Geneva, our readers will likewise be better able to judge from it of the action and effects of the new Revolutionary Doctrine, and a retrospective glance on its introduction and effects in Geneva will not perhaps be to them devoid of interest or utility.
In one point of view but only in this one, the Genevese Revolutionists have remained behind hand with the French, as of all the number of victims which  include the 10th: part of what the males amount to, only one woman is to be found, who has been condemned to perpetual seclusion for having forwarded letters to some French Emigrants. Still it appears that this sentence, the only one which has affected her sex, was forced by the urgent influence employed by the French Resident.
But in every other point the Genevese in imitating the French have surpassed them. Thus it has been for instance that members of the Revolutionary Tribunal have themselves executed and shot the unfortunate Magistrates, whom they had just condemned. Thus it was that in the trial of Syndic Caylas they had the effrontery to place at the head of his accusations the charitable distributions he made by the hands of the Clergy during the rigorous winter of 1783, which amounted to 800£ Sterg: with the view as they imputed to him, of corrupting the minds of the poor. It is indeed but too true that he had ill applied his immense charities, as he had conferred them on the very set of people, who demanded his death, and obtained it. They reproach themselves at this day openly with it, but some extraordinary event alone could have forced them to this speedy recrimination.
It is to be remembered that the subversion of the Government of the 18th: of July was chiefly plotted and executed by the club of Montagnards half foreigners, half Genevese, to whom from terror, surprise, and cowardice half of the citizens joined themselves the following day. As such men as these Montagnards could only be the Grenadiers and not the Directors of so complete a Revolution, the instant the leaders of the preceding one were associated to them, they seized the reins from the Resident of France, who, in exciting the Montagnards, had flattered himself with the hopes of governing them, and of forcing by their means the little Republic to demand its reunion with France. And indeed as soon as this hope had failed him, he began an open rupture with the new leaders in which they treated him with so much the less discretion, as the fall of Robespierre, whose creature he was, gave them the prospect of overturning him, of saving thereby the political independence of Geneva, and of preserving for themselves the fruits of the Revolution and its plunder.

Scarce had the daily pay of the Revolutionists ceased, which had been decreed only for three weeks and which cost near £300 Sterg. a day to the State, than the Allies of the Resident, deprived of this resource, and forced to return to their work, began to demand a new pay and consequently a new Revolution to supply it. They loudly declaimed that the national vengeance had not been sufficiently satisfied, that the Aristocrats who had been spared should have their turn. They demanded in short that the Revolutionary Tribunal should resume its functions, and proceed to execute justice on 5 to 600 other suspected citizens amongst whom they began to mark out a few Revolutionists who appeared the most attached to the independance of the Republic. At this last threat, their latter were roused up from their lethargy: They convoked all the Revolutionary Clubs on whom they made a deep impression by a speech which contains such unguarded confessions, and such remarkable insinuations against the french Resident as deserve to have some extracts presented here.
“I insist, said the speaker, that the proposal of erecting a new Revolutionary Tribunal, cannot be suggested but by the perfidy of an ennemy to our Independance, and supported only by mislead persons or idle people, who now having the resolution of returning to their occupations, presume with reason the obligation under which we should be placed of continuing the national pay, the instant every business should be stopped anew. For, who can still alledge without blushing at his ignorance or his intentions, any fear from Genevese Aristocracy? an ephemeric being crushed under the loss of his fortune, and under the immense rubbish of the french Monarchy, without means of force within, and without ressource from abroad. & &.
“France has placed justice as the order of the day, and can Geneva, which ought to offer to the world the sight of a city of brothers only, contain men, who  are not yet satiated with victims, and who demand a second erection of a revolutionary Tribunal, which might judge arbitrarily, and wave its sword over every head? Are you not sensible citizens, of the dangers to which we shall be liable should the respectable Powers who border upon us, and on which we depend for our subsistance and trade, highly displeased with the repetition of scenes, which they have already marked with the testimony of their reprobation, should at last anathematize our country? Then Geneva the birth place of Rousseau, Geneva which had merited the esteem and consideration of all Europe, by the moderation which its citizens had ever displayed untill now in their intestine disputes; by their morals, their Religion, their instruction, and their abilities, Geneva will disappear for ever from the catalogue of free and independant Cities. Let us hasten to stop the consequences of such a revolution. & &”
This speech which was warmly applauded both by those who had commenced the Revolution, and by those who had associated themselves to it, though at the same time they detested it, was published by order of the Revolutionists, and restored courage and speech to those whom terror had petrified and untill then had carried along in the torrent of the montagnards. They resolved 1st. to arm, but not to receive any national pay. 2dly. to revive the Revolutionary tribunal to prosecute, no longer the pretended Aristocrats, but the real agitators, and amongst other things, to make a deep search into their conspiracy against the Independance of the state.
However the former Tribunal at the head of whom is Bousquet, seemed in resuming its formidable functions to wish to spare those montagnards who had served him as janissaries. He strived to divert the public vengeance from their heads by solliciting farther denunciations against the rich, who had escaped from the effects of the first Revolution, and to whom he still gave the appellation of incorrigible ennemies. But this time, the Revolutionists were no longer its dupes, for the very day after, (the 25 Augt.) irritated by its equivocal proceeding, and its hesitations, they presented the following address to it.
Citizens! 2139 Insurgents gave you order yesterday to erect yourselves into a Revolutionary Tribunal and to judge the criminals arrested in the morning. What have you done? Nothing … We are tired with so much inaction, and we now come to declare to you, that if at noon, you do not begin to try the arrested persons, you are responsible to us for the evils which may be the consequence. Let the first of your members who would disconcert your proceedings be instantly put in arrest: Let the montagnards be disarmed: Let the address found amongst their papers be communicated to all your fellow citizens: And let all the agitators be punished during the day.Signed Gerard secretary.
On seizing the registers of the Montagnards, they had indeed discovered the project of an address which tended no less than to plunge anew the little Republic into the most dreadful anarchy, in order to force it to throw itself into the arms of the great Republic of france. It is asserted that although the signatures had been effaced, they have been recovered by the means of a Chemical process, and that among others, that of the french Resident has appeared, who besides, finds himself named and strongly implicated in all the confessions of those montagnards who have yet been tried.
During these transactions, the Minister of the Republic of Geneva at Paris, a very able man, having had the address of availing himself of these discoveries, and of the fall of Robetspierre to interest the opposite faction in favour of Geneva, succeeded not only in obtaining from the french Committee the disavowal  of the Resident Soulavie but likewise in having him recalled with public marks of disapprobation, and even procured a new recognition of the Independance of Geneva, by the french Convention, who granted that Minister the same honours as they had just conferred on the Minister of the United States of America.
Upon this news the Tribunal at Geneva no longer hezitated to execute justice on the montagnards, and several of them were conducted to condign punishment amidst the acclamations of that same populace who five weeks before had been the instruments of their destructive projects. Thus this little Drama presents even in its second scene a farther proof of that great truth advanced by a french orator, that every Revolution of this Kind is like saturne and devours its own offspring.
The oppressed Genevese are in hopes from this second scene will produce some amelioration of what they had been led to apprehend from the first; and particularly of enjoying some greater facility to quit this theatre of crimes; as some amongst them have already obtained by dint of money, the permission of commutting their year of Domestic emprisonment into perpetual bannishment without confiscation. And indeed, who can be surprized at any one’s purchasing as a favour, a perpetual bannishment from a country polluted with the stain of innocent blood, from a city which is distracted with discord, famine and repentance, and where even those who lament the most the career of crimes on which they are entered, have not the possible means at command of quitting it? This frightful perspective is however so true, that in order to proceed against the montagnards who projected farther excesses, the best disposed among the Revolutionists have been in some measure forced to allow fresh ones to be committed; as the revived Tribunal with a view to give himself an air of impartiality, has confiscated the property of several absent persons who had escaped the avidity of its first researches: among these latter is one of the most distinguished Professors. It is not less in agitation than the speedy destitution of all nonrevolutionist persons charged with the care of public Instruction, so that every Class of them is to be abolished Clergy, Professors in every branch of sciences, public masters & &. But such of them as the public opinion mark out as being most indispensable for the present, will be put in a state of requisition as the plate & &.
  Geneva is lost without ressource in respect to Religion, to morals, to the sciences, to the fine arts, to trade—to liberty, and above all to internal peace. Its convulsions can have no other term than that of those of france to the fate of which it has had the criminal inprudence irremissibly to attach itself, and of which it will suffer more or less all the shocks. For the fall of the Genevese montagnards is evidently nothing more than the rebounding blow of that of the partisans of Robetspierre in france. That power is now the only ally which remains to the feeble Geneva, and she would loose it and irritate it beyond the hope of reconciliation, should her citizens attempt, as already they desire it, to revert to the wise laws and the well tempered liberty which they have sacrificed for these two years past on the altar of the Revolutionary Doctrine. facilis descensus Averni  sed revocare gradum, hoc opus, hic labor est.

   
   In answer to a violent note in which the French Resident accused the Revolutionary Government of being an Enemy to France, made mention of some pretended grievances and threatned to arm the neighbouring French districts against Geneva. The Syndics answered him by a very spirited letter, which will form an epoch in the new Diplomatic stile of Revolutions.



   
   “Citizen Resident, replied they, the Syndics and Council of the Republic of Geneva, have never mistaken the nature of your dispositions in relation to the Republic and its government. A long time have they seen you follow without variation a plan which directly tends to implicate both with the Republic of France. From motives of peace, from respect for the public character with which you are invested, they have repressed the painful sentiments which they experienced, they have kept silent. But now that you yourself no longer respect this character at the same time that you throw aside every kind of respect towards the Magistrates of an independent people, they can no longer dissemble the sentiments which the extraordinary conduct you have held inspires them. They are bound to repel the truly hostile proceedings, of which they have been for some time past the object. We shall not undertake the enumeration of all the grievances, which we have to urge against you; the time will come when we shall specify them before those who are just and powerful enough to have justice rendered us; we shall confine ourselves to a few observations on your note of the 11th: Thermidore, and on the spirit which prevails throughout it. This note will suffice to prove how little you are scrupulous on the choice of the means, when you have in view to render the Genevese odious to the French. You mutilate facts, you misrepresent circumstances, what you seem to keep from the public appears to be worse than what you publish &c. And it is at the very time when the true friends of liberty and equality rise to destroy Aristocracy, that you attribute hostile views to the Genevese towards the French Republic! Where is a Citizen of Geneva to be found, if he be not a Traitor to his Country who can conceive any advantage to be derived from fatiguing as you say, the neighbouring people to animate and arm them against us? We tell you without feint, Citizen Resident, that these are insidious constructions, which you strive to give to events, and which are evidently made to animate the neighbouring people against us, and to commit us with them. Was it then for this purpose that you have been sent amongst us? The French Nation have made justice and probity the order of the day, and you who are it’s representative, you falsify facts in order to impute wrongs to us! The French wish to fraternize with every free people, and you you make an abuse of the influence attached to your situation to implicate with such a nation the only people who have adopted its principles! We know that the Committee of public safety will never refuse to listen to us, that it will never judge a whole nation without hearing it: and that we shall have great truths to announce. Believe not therefore Citizen Resident, that your menaces avail. You have only opened to us a prospect of the arrival of the moment for which we so much long, that of these little intrigues of which we were to be victims. Citizen Resident we have held to you the language of free men; we have spoken hard truths: if our language offends you, your reiterated provocations will justify us before those, who have an esteem for frankness and firmness. We advise you Citizen Resident that we forward your note and our answer to the Committee of public safety at Paris. &c. &c.”



   
   Geneva the 5th: of August 3d year of Genevese Equality. for the Syndics & Council, signed Didier



